
	
		I
		111th CONGRESS
		1st Session
		H. R. 2556
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Boehner (for
			 himself, Mr. Issa, and
			 Mr. McKeon) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To provide low-income parents residing in the District of
		  Columbia with expanded opportunities for enrolling their children in high
		  quality schools in the District of Columbia.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving DC Student Scholarships Act
			 of 2009.
		2.FindingsThe Congress finds the following:
			(1)Parents are best
			 equipped to make decisions for their children, including the educational
			 setting that will best serve the interests and educational needs of their
			 child.
			(2)For many parents
			 in the District of Columbia, public school choice provided for under the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) as well
			 as under other public school choice programs, is inadequate due to capacity
			 constraints. Available educational alternatives to the public schools are also
			 insufficient and more educational options are needed. In particular, funds are
			 needed to assist low-income parents with exercising their right to choose among
			 enhanced public opportunities and private educational environments, whether
			 religious or nonreligious.
			(3)In
			 the most recent mathematics assessment on the National Assessment of
			 Educational Progress (NAEP), administered in 2007, a lower percentage of
			 4th-grade students in the District of Columbia demonstrated proficiency than
			 the national average by 20 percent. Fifty-one percent of the District of
			 Columbia fourth-graders scored at the below basic level and only
			 8 percent of the 8th-grade students in the District of Columbia tested at the
			 proficient or advanced levels, and 66 percent were below basic. In the most
			 recent reading assessment administered by NAEP, in 2007, only 14 percent of the
			 District of Columbia fourth-graders could read proficiently, while 61 percent
			 were below basic. At the 8th-grade level, 12 percent were proficient or
			 advanced and 52 percent were below basic.
			(4)In 2003, Congress
			 passed the DC School Choice Incentive Act, to provide opportunity scholarships
			 to parents of students in the District of Columbia to enable them to pursue a
			 high quality education at a public or private elementary or secondary school of
			 their choice.
			(5)The program was
			 established in accordance with the U.S. Supreme Court decision reached under
			 Zelman v. Simmons-Harris, 536 U.S. 639 (2002), which found that a program
			 enacted for the valid secular purpose of providing educational assistance to
			 low-income children in a demonstrably failing public school system is
			 constitutional if it is neutral with respect to religion and provides
			 assistance to a broad class of citizens who direct government aid to religious
			 and secular schools solely as a result of their genuine and independent private
			 choices.
			(6)Since the
			 program’s inception, it has enjoyed broad bipartisan support by parents of
			 students in the District of Columbia who find that it has dramatically improved
			 student performance, the Mayor of the District of Columbia, the members of the
			 City Council of the District of Columbia and the Board of Education of the
			 District of Columbia, and the Chancellor of the District of Columbia Public
			 Schools.
			(7)The program
			 provides additional funding for the District of Columbia Public Schools and,
			 therefore, money for these student scholarships is not being taken out of money
			 that would otherwise go to the District of Columbia Public Schools.
			(8)Congress must
			 reauthorize the DC Opportunity Scholarship program, which has demonstrated
			 success in raising student achievement.
			3.PurposeThe purpose of this Act is to provide
			 low-income parents residing in the District of Columbia, particularly parents
			 of students who attend elementary schools or secondary schools identified for
			 improvement, corrective action, or restructuring under section 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316), with expanded
			 opportunities for enrolling their children in high quality schools in the
			 District of Columbia.
		4.General
			 authority
			(a)AuthorityFrom
			 funds appropriated to carry out this Act, the Secretary shall award grants on a
			 competitive basis to eligible entities with approved applications under section
			 5 to carry out a program to provide eligible students with expanded school
			 choice opportunities. The Secretary may award a single grant or multiple
			 grants, depending on the quality of applications submitted and the priorities
			 of this Act.
			(b)Duration of
			 grantsThe Secretary shall make grants under this section for a
			 period of not more than 5 years.
			(c)Memorandum of
			 understandingThe Secretary and the Mayor of the District of
			 Columbia shall enter into a memorandum of understanding regarding the
			 implementation of the program authorized under this Act.
			5.Applications
			(a)In
			 generalIn order to receive a grant under this Act, an eligible
			 entity shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
			(b)ContentsThe
			 Secretary may not approve the request of an eligible entity for a grant under
			 this Act unless the entity’s application includes—
				(1)a
			 detailed description of—
					(A)how the entity
			 will address the priorities described in section 6;
					(B)how the entity
			 will ensure that if more eligible students seek admission in the program than
			 the program can accommodate, eligible students are selected for admission
			 through a random selection process which gives weight to the priorities
			 described in section 6;
					(C)how the entity
			 will ensure that if more participating eligible students seek admission to a
			 participating school than the school can accommodate, participating eligible
			 students are selected for admission through a random selection process;
					(D)how the entity
			 will notify parents of eligible students of the expanded choice opportunities
			 and how the entity will ensure that parents receive sufficient information
			 about their options to allow the parents to make informed decisions;
					(E)the activities
			 that the entity will carry out to provide parents of eligible students with
			 expanded choice opportunities through the awarding of scholarships under
			 section 7(a);
					(F)how the entity
			 will determine the amount that will be provided to parents for the tuition,
			 fees, and transportation expenses (if any);
					(G)how the entity
			 will seek out private elementary schools and secondary schools in the District
			 of Columbia to participate in the program, and will ensure that participating
			 schools will meet the applicable requirements of this Act and provide the
			 information needed for the entity to meet the reporting requirements of this
			 Act;
					(H)how the entity
			 will ensure that participating schools are financially responsible and will use
			 the funds received under this Act effectively;
					(I)how the entity
			 will address the renewal of scholarships to participating eligible students,
			 including continued eligibility;
					(J)how the entity
			 will ensure that a majority of its voting board members or governing
			 organization are residents of the District of Columbia; and
					(K)how the entity will
			 have financial systems, controls, policies, and procedures to ensure that grant
			 funds are used in accordance with this Act, and how the entity will have a
			 manual documenting such controls, policies, and procedures; and
					(2)an assurance that
			 the entity will comply with all requests regarding any evaluation carried out
			 under section 9.
				6.PrioritiesIn awarding grants under this Act, the
			 Secretary shall give priority to applications from eligible entities who will
			 most effectively—
			(1)give priority to
			 eligible students who, in the school year preceding the school year for which
			 the eligible student is seeking a scholarship, attended an elementary school or
			 secondary school identified for improvement, corrective action, or
			 restructuring under section 1116 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6316);
			(2)target resources to
			 students and families that lack the financial resources to take advantage of
			 available educational options; and
			(3)provide students
			 and families with the widest range of educational options and support systems
			 to empower them to make informed choices.
			7.Use
			 of funds
			(a)Opportunity
			 Scholarships
				(1)In
			 generalSubject to paragraphs (2) and (3), an eligible entity
			 receiving a grant under this Act shall use the grant funds to carry out a
			 program to provide eligible students with opportunity scholarships to pay the
			 tuition, fees, and transportation expenses (if any) to enable such students to
			 attend the District of Columbia private elementary school or secondary school
			 of their choice beginning in school year 2010–2011. Each such eligible entity
			 shall ensure that the amount of any tuition or fees charged by a school
			 participating in such eligible entity’s program to an eligible student
			 participating in the program does not exceed the amount of tuition or fees that
			 the school customarily charges to students who do not participate in the
			 program.
				(2)Payments to
			 parentsAn eligible entity receiving a grant under this Act shall
			 make opportunity scholarship payments under a program under this Act to the
			 parents or legal guardians of an eligible student participating in the program,
			 in a manner which ensures that such payments will be used for the payment of
			 tuition, fees, and transportation expenses (if any), in accordance with this
			 Act.
				(3)Annual limit on
			 amount of assistance
					(A)In
			 generalThe amount of assistance provided to any eligible student
			 by an eligible entity receiving a grant under this Act under a program under
			 this Act for school year 2010-2011 may not exceed—
						(i)$8,000 for
			 attendance in kindergarten through grade 8; and
						(ii)$12,000 for
			 attendance in grades 9 through 12.
						(B)Cumulative
			 inflation adjustmentFor each succeeding school year, the
			 Secretary shall adjust the amounts described in subparagraph (A), as adjusted
			 under this clause, by the rate of inflation as measured by the percentage
			 increase (if any) from the preceding fiscal year in the Consumer Price Index
			 for All Urban Consumers, published by the Bureau of Labor Statistics of the
			 Department of Labor.
					(4)Continuation of
			 scholarshipsAn eligible entity receiving a grant under this Act
			 may award an opportunity scholarship to any participating student for the
			 second or any succeeding year of the student’s participation in a program under
			 this Act, as long as the student resides in the District of Columbia.
				(5)AssurancesNone
			 of the funds provided under this Act for opportunity scholarships may be used
			 by an eligible student to enroll in a participating school unless—
					(A)the participating
			 school has and maintains a valid certificate of occupancy issued by the
			 District of Columbia;
					(B)the core subject
			 matter teachers of the eligible student hold a 4-year bachelor degree;
					(C)in the case of a
			 participating school that has been in existence for not more than 5 years, the
			 school submits proof of financial stability for at least the next 3 years, such
			 as a surety bond or letter of credit equal to the amount of the scholarship for
			 each eligible student enrolled in the school; and
					(D)the eligible entity has performed a school
			 site visit, in the case of a school participating in the program for the first
			 time, prior to the enrollment of the student at the school, and, in the case of
			 a school that has previously participated in the program, at least once within
			 the last 2 years, and has maintained a written record of such visit.
					(b)Administrative
			 expensesAn eligible entity receiving a grant under this Act may
			 use not more than 3 percent of the amount provided under the grant each fiscal
			 year for the administrative expenses of carrying out its program under this Act
			 during the year, including—
				(1)determining the
			 eligibility of students to participate;
				(2)selecting students
			 to receive scholarships;
				(3)determining the
			 amount of scholarships and issuing the scholarships to eligible students;
			 and
				(4)compiling and
			 maintaining financial and programmatic records.
				(c)Parental
			 assistanceAn eligible entity receiving a grant under this Act
			 may use not more than 2 percent of the amount provided under the grant each
			 fiscal year for expenses used to educate parents about the program and to
			 assist parents through the application process under this Act during the year,
			 including—
				(1)providing
			 information about the program, including the schools participating in the
			 program;
				(2)providing funds to
			 assist parents in meeting expenses that might otherwise preclude the
			 participation of their child in the program; and
				(3)using funds to
			 streamline the application process for parents.
				(d)Student academic
			 assistance
				(1)In
			 generalAn eligible entity
			 receiving a grant under this Act may use not more than 1 percent of the amount
			 provided under the grant each fiscal year for expenses to pay for tutoring
			 services to participating eligible students that need additional academic
			 assistance.
				(2)PriorityIn
			 a fiscal year where there are insufficient funds to provide the services
			 described in paragraph (1) to all participating eligible students that need
			 additional academic assistance, an eligible entity shall give priority to the
			 participating eligible students who previously attended elementary schools or
			 secondary schools identified for improvement, corrective action, or
			 restructuring under section 1116 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C.7 6316).
				8.Nondiscrimination
			(a)In
			 generalAn eligible entity carrying out, or a school
			 participating in, any program under this Act shall not discriminate against
			 program participants or applicants on the basis of race, color, national
			 origin, religion, or sex.
			(b)Applicability to
			 single sex schools, classes, or activities
				(1)In
			 generalNotwithstanding any other provision of law, the
			 prohibition of sex discrimination in subsection (a) shall not apply to a
			 participating school that is operated by, supervised by, controlled by, or
			 connected to a religious organization to the extent that the application of
			 subsection (a) is inconsistent with the religious tenets or beliefs of the
			 school.
				(2)Single sex
			 schools, classes, or activitiesNotwithstanding subsection (a) or
			 any other provision of law, a parent may choose, and a school may offer, a
			 single sex school, class, or activity.
				(3)ApplicabilityFor purposes of this Act, the provisions of
			 section 909 of the Education Amendments of 1972 (20 U.S.C. 1688) shall apply to
			 this Act as if such section were part of this Act.
				(c)Children with
			 disabilitiesNothing in this Act may be construed to alter or
			 modify the provisions of the Individuals with Disabilities Education Act (20
			 U.S.C. 1400).
			(d)Religiously
			 affiliated schools
				(1)In
			 generalNotwithstanding any other provision of law, a school
			 participating in any program under this Act that is operated by, supervised by,
			 controlled by, or connected to, a religious organization may exercise its right
			 in matters of employment consistent with title VII of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–1 et seq.), including the exemptions in such
			 title.
				(2)Maintenance of
			 purposeNotwithstanding any
			 other provision of law, funds made available under this Act to eligible
			 students that are received by a participating school, as a result of the choice
			 of the parents of such students, shall not, consistent with the first amendment
			 to the Constitution, necessitate any change in the participating school’s
			 teaching mission, require any participating school to remove religious art,
			 icons, scriptures, or other symbols, or preclude any participating school from
			 retaining religious terms in its name, selecting its board members on a
			 religious basis, or including religious references in its mission statements
			 and other chartering or governing documents.
				(e)Rule of
			 constructionA scholarship (or any other form of support provided
			 to parents of eligible students) under this Act shall be considered assistance
			 to the student and shall not be considered assistance to the school that
			 enrolls the eligible student. The amount of any scholarship (or other form of
			 support provided to parents of an eligible student) under this Act shall not be
			 treated as income of the parents for purposes of Federal tax laws or for
			 determining eligibility for any other Federal program.
			9.Evaluation
			(a)In
			 general
				(1)Agreement with
			 Institute of Education SciencesThe Secretary shall enter into an
			 agreement with the Institute of Education Sciences of the Department of
			 Education to annually evaluate the performance of students who used opportunity
			 scholarships under this Act, and shall make the evaluation public in accordance
			 with subsection (c).
				(2)Duties of the
			 SecretaryThe Secretary, through a grant, contract, or
			 cooperative agreement, shall—
					(A)ensure that the
			 evaluation is conducted using an appropriate research design for determining
			 the effectiveness of the programs funded under this Act and addresses the
			 issues described in paragraph (4); and
					(B)disseminate
			 information on the impact of the programs in increasing the student academic
			 achievement of participating students, and on the impact of the program on
			 students and schools in the District of Columbia.
					(3)Duties of the
			 Institute of Education SciencesThe Institute of Education
			 Sciences shall—
					(A)measure the
			 academic achievement of all participating eligible students;
					(B)use a grade
			 appropriate measurement each school year to assess participating eligible
			 students; and
					(C)cooperate with the
			 participating schools and the District of Columbia Public Schools to conduct
			 the evaluation.
					(4)Issues to be
			 evaluatedThe issues to be evaluated include the
			 following:
					(A)A comparison of the academic achievement of
			 students who used the opportunity scholarships in the measurements described in
			 this section to the achievement of students in the same grades in the District
			 of Columbia Public Schools.
					(B)The success of the
			 program in expanding choice options for parents, improving parental and student
			 satisfaction, and increasing parental involvement in the education of their
			 children.
					(C)The reasons
			 parents choose for their children to participate in the programs.
					(D)A comparison of
			 the retention rates, dropout rates, and (if appropriate) graduation and college
			 admission rates, of students who used the scholarships provided under this Act
			 with the retention rates, dropout rates, and (if appropriate) graduation and
			 college admission rates of students of similar backgrounds who attend District
			 of Columbia Public Schools.
					(E)A comparison of the safety of the schools
			 attended by students who used the scholarships and the District of Columbia
			 Public Schools.
					(F)The success of the
			 program in increasing parental and student involvement in the local
			 community.
					(G)Such other issues
			 as the Secretary considers appropriate for inclusion in the evaluation.
					(5)ProhibitionPersonally
			 identifiable information regarding the results of the measurements used for the
			 evaluation may not be disclosed, except to the parents of the student to whom
			 the information relates.
				(b)ReportsThe
			 Secretary shall submit to the Committee on Appropriations, the Committee on
			 Education and Labor, and the Committee on Oversight and Government Reform, of
			 the House of Representatives, and the Committee on Appropriations, the
			 Committee on Health, Education, Labor, and Pensions, and the Committee on
			 Homeland Security and Governmental Affairs, of the Senate—
				(1)an annual interim
			 report, not later than December 1 of each year for which a grant is made under
			 this Act, on the progress and preliminary results of the evaluation described
			 in subsection (a); and
				(2)a
			 final report, not later than 1 year after the final year for which a grant is
			 made under this Act, on the results of the evaluation described in subsection
			 (a).
				(c)Public
			 availabilityAll reports and underlying data gathered pursuant to
			 this section shall be made available to the public upon request, in a timely
			 manner following submission of the applicable report under subsection (b),
			 except that personally identifiable information shall not be disclosed or made
			 available to the public.
			(d)Limit on amount
			 expendedThe amount expended by the Secretary to carry out this
			 section for any fiscal year may not exceed 5 percent of the total amount
			 appropriated to carry out this Act for the fiscal year.
			10.Reporting
			 requirements
			(a)Activities
			 reportsEach eligible entity receiving funds under this Act
			 during a year shall submit a report to the Secretary not later than July 30 of
			 the following year regarding the activities carried out with the funds during
			 the preceding year.
			(b)Achievement
			 reports
				(1)In
			 generalIn addition to the report required under subsection (a),
			 each eligible entity shall, not later than September 1 of the year during which
			 the second academic year of the eligible entity’s program is completed and each
			 of the next 2 years thereafter, submit a report to the Secretary regarding the
			 data collected in the previous 2 academic years concerning—
					(A)the academic
			 achievement of students participating in the program;
					(B)the graduation and
			 college admission rates of students who participate in the program, if
			 appropriate; and
					(C)parental
			 satisfaction with the program.
					(2)Prohibiting
			 disclosure of personal informationNo report under this
			 subsection may contain any personally identifiable information.
				(c)Reports to
			 parent
				(1)In
			 generalEach eligible entity shall ensure that each school
			 participating in the eligible entity’s program under this Act during a school
			 year reports at least once during the school year to the parents of each
			 student attending such school who is participating in the program—
					(A)the student’s
			 academic achievement, as measured by a comparison with the aggregate academic
			 achievement of other participating students at the student’s school in the same
			 grade or level, as appropriate, and the aggregate academic achievement of the
			 student’s peers at the student’s school in the same grade or level, as
			 appropriate;
					(B)the safety of the
			 school, including the incidence of school violence, student suspensions, and
			 student expulsions; and
					(C)the accreditation
			 status of the school.
					(2)Prohibiting
			 disclosure of personal informationNo report under this
			 subsection may contain any personally identifiable information, except as to
			 the student who is the subject of the report to that student’s parent.
				(d)Report to
			 congressThe Secretary shall
			 submit to the Committee on Appropriations, the Committee on Education and
			 Labor, and the Committee on Oversight and Government Reform, of the House of
			 Representatives, and the Committee on Appropriations, the Committee on Health,
			 Education, Labor, and Pensions, and the Committee on Homeland Security and
			 Governmental Affairs, of the Senate an annual report on the findings of the
			 reports submitted under subsections (a) and (b).
			11.Other
			 requirements for participating schools
			(a)Requests for data
			 and informationEach school participating in a program funded
			 under this Act shall comply with all requests for data and information
			 regarding evaluations conducted under section 9(a).
			(b)Rules of conduct
			 and other school policiesA participating school, including the
			 schools described in section 8(d), may require eligible students to abide by
			 any rules of conduct and other requirements applicable to all other students at
			 the school.
			(c)Nationally
			 norm-referenced standardized tests
				(1)In
			 generalEach participating
			 school shall administer a nationally norm-referenced standardized test in
			 reading and math to each student enrolled in the school who is receiving an
			 opportunity scholarship. The results of such test shall be reported to the
			 student’s parents or legal guardians and the Secretary (through the Institute
			 of Education Sciences of the Department of Education) for the purposes of
			 conducting the evaluation under section 9.
				(2)Make-up
			 sessionIf a participating school does not administer a
			 nationally norm-referenced standardized test or the Institute of Education
			 Sciences does not receive data on a student who is receiving an opportunity
			 scholarship, then the Secretary (through the Institute of Education Sciences of
			 the Department of Education) shall administer such test at least one time
			 during a school year for each student receiving an opportunity
			 scholarship.
				12.DefinitionsAs used in this Act:
			(1)Elementary
			 schoolThe term elementary school means an
			 institutional day or residential school, including a public elementary charter
			 school, that provides elementary education, as determined under District of
			 Columbia law.
			(2)Eligible
			 entityThe term eligible entity means any of the
			 following:
				(A)An educational
			 entity of the District of Columbia Government.
				(B)A nonprofit
			 organization.
				(C)A consortium of
			 nonprofit organizations.
				(3)Eligible
			 studentThe term eligible student means a student
			 who—
				(A)is a resident of
			 the District of Columbia;
				(B)comes from a
			 household whose income does not exceed 300 percent of the poverty line;
			 and
				(C)was enrolled in a
			 District of Columbia Public School (such as a charter school) in the previous
			 school year, or is eligible to enter kindergarten or first grade.
				(4)ParentThe
			 term parent has the meaning given that term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(5)Poverty
			 lineThe term poverty line has the meaning given
			 that term in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801).
			(6)Secondary
			 schoolThe term secondary school means an
			 institutional day or residential school, including a public secondary charter
			 school, as determined under District of Columbia law, except that the term does
			 not include any education beyond grade 12.
			(7)SecretaryThe
			 term Secretary means the Secretary of Education.
			13.RepealEffective beginning with school year
			 2010-2011, the DC School Choice Incentive Act of 2003 (title III of division C
			 of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118; Stat.
			 126 et seq.)) is repealed.
		14.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $14,000,000 for fiscal year
			 2010 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years.
		
